              Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
BRETT STEININGER                                                Case No.: 1:19-cv-3644

                                Plaintiff,

     -against-

                                                                COMPLAINT
TRIBUNE BROADCASTING COMPANY,
LLC,
WPIX, LLC,
and CHRISTOPHER S. TZIANABOS,                                   Plaintiff Demands a
                                                                Trial by Jury
                                 Defendants.
---------------------------------------------------------X


        Plaintiff BRETT STEININGER (“STEININGER” or “PLAINTIFF”), by his attorneys,

DEREK SMITH LAW GROUP, PLLC, hereby complains of Defendants TRIBUNE

BROADCASTING COMPANY, LLC, WPIX, LLC, and CHRISTOPHER S. TZIANABOS

(hereinafter referred to collectively as “Defendants”) upon information and belief as follows:



                                    JURISDICTION & VENUE

1.    Jurisdiction of this action is conferred upon this Court as this case involves a Federal

      Question under 42 U.S.C. § 1981 and 42 U.S.C. Section(s) 2000e et seq.

2.    Additionally, this Court has supplemental jurisdiction of the State and local law causes of

      action asserted in this action under 28 U.S.C. § 1367.

3.    Venue is proper in the Southern District of New York under 28 U.S.C. 1391 § (b)-(c)

      because a substantial part of the events or omissions giving rise to Plaintiff’s claims

      occurred within the Southern District of New York.

4.    Plaintiff has exhausted all administrative prerequisites prior to commencing this action.
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 2 of 12




                                             PARTIES

5.    At all times material Plaintiff STEININGER was and is an individual male who is a citizen

      of the State of Connecticut, County of Fairfield.

6.    At all times material, Defendant TRIBUNE BROADCASTING COMPANY, LLC was and

      is a foreign limited liability company, duly existing by the virtue and laws the of the State

      of Delaware, authorized to conduct business in the State of New York.

7.    At all times material, Defendant WPIX, LLC was and is a foreign limited liability

      company, duly existing by the virtue and laws the of the State of Delaware, authorized to

      conduct business in the State of New York.

8.    At all times material, WPIX, LLC is owned and operated by Defendant TRIBUNE

      BROADCASTING COMPANY, LLC.

9.    At all times material, Defendants WPIX, LLC and TRIBUNE BROADCASTING

      COMPANY, LLC were joint employers of Plaintiff.

10.   At all times material from September of 2017 onward, Defendant CHRISTOPHER S.

      TZIANABOS (hereinafter referred to as “TZIANABOS”) was and is Director of Sales for

      WPIX, LLC and TRIBUNE BROADCASTING COMPANY, LLC.


                                   STATEMENT OF FACTS

11.   In or around June of 2014, Defendants hired Plaintiff as a Sales Manager.

12.   At all times material, Plaintiff worked in a national and local sales role for Defendants.

13.   In or around September of 2017, Defendants hired TZIANABOS as Director of Sales.
              Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 3 of 12



14.   At all times material, Defendant TZIANABOS held supervisory authority over Plaintiff,

      controlled various tangible aspects of Plaintiff’s employment, and held the power to hire

      and fire Plaintiff.

15.   In or around January of 2018, Plaintiff entered Defendant TZIANABOS’ office to discuss a

      work related matter. Defendant TZIANABOS had just returned from lunch with a few of

      Plaintiff’s colleagues. Before Plaintiff could begin discussing business, TZIANABOS told

      Plaintiff, “no fat Jews invited.”

16.   Appalled by Defendant TZIANABOS’ discriminatory remarks, Plaintiff left his

      supervisor’s office and returned to his work.

17.   On or about March 29, 2018, Defendant TZIANABOS, Plaintiff, and Defendants’

      employees were entertaining Defendants’ clients at a New York Mets game.

18.   At the Mets game, Defendant TZIANABOS approached Plaintiff while Plaintiff was

      getting a drink for a client and told Plaintiff, “I love when fat Jews work.”

19.   At all times material, Defendant TZIANABOS’ comments made Plaintiff uncomfortable

      and embarrassed. Plaintiff tried to ignore Defendant TZIANABOS and hoped he would

      stop.

20.   In or around March of 2018, Defendant TZIANABOS’ discriminatory treatment towards

      Plaintiff began to escalate to a near daily occurrence.

21.   By way of example, on or about April 19, 2018, before an employee outing, Defendant

      TZIANABOS entered Plaintiff’s office and told Plaintiff, “the big fat Jew better be in

      attendance tonight!” Plaintiff confirmed he would come to the outing. TZIANABOS

      laughed, further adding, “Jews would never miss a free night out!”

22.   Plaintiff was deeply hurt by Defendant TZIANABOS’ comment.
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 4 of 12



23.   Later that evening, Defendants’ employees gathered at The Gem Saloon at 375 3rd Ave,

      New York, New York 10016.

24.   Throughout the evening, Defendant TZIANABOS repeatedly grabbed Plaintiff and

      whispered menacingly in Plaintiff’s ear, “a fat Jew can drink more than that.”

25.   Throughout the evening, Defendant TZIANABOS slapped Plaintiff on the shoulder, loudly

      laughed, and stated “typical Jew” for all in proximity to hear.

26.   The following day, on or about April 20, 2018, Defendant TZIANABOS blocked

      Plaintiff’s path in Defendants’ hallway and stared at Plaintiff. TZIANABOS then

      reprimanded Plaintiff and stated, “a fat Jew can’t wear shirts out. You are too fat to wear

      your shirts out, Jew-boy.”

27.   Despite reaching an emotional breaking point, Plaintiff managed to simply walk away from

      the situation and return to his work.

28.   Throughout Plaintiff’s employment, Defendant TZIANABOS made a routine of degrading

      Plaintiff on the basis of his religion and race.

29.   On or about April 26, 2018, Plaintiff was eating breakfast in his office. Defendant

      TZIANABOS walked into Plaintiff’s office and ask Plaintiff, “how much would you eat if

      it was all for free?” TZIANABOS continued, “a fat Jew won’t miss a free meal!”

30.   Plaintiff finished his breakfast and continued to work, completely appalled and disgusted

      with Defendant TZIANABOS’ on-going comments.

31.   On or about May 1, 2018, during a meeting between Defendant TZIANABOS and

      Plaintiff, TZIANABOS demanded to know how many shares of Defendants’ stock Plaintiff

      held. Plaintiff was uncomfortable sharing this information with TZIANABOS.
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 5 of 12



      TZIANABOS pressured Plaintiff and specifically stated “don’t be an insecure, fat Jew, just

      tell me how much stock you have.”

32.   Ultimately, Plaintiff shared how much of Defendants’ stock he held. When Defendant

      TZIANABOS learned Plaintiff held more stock than him, TZIANABOS became irate and

      repeatedly screamed at Plaintiff. TZIANABOS angrily used vulgarities. TZIANABOS

      yelled, “That’s fucked up!”

33.   Thereafter, Defendant TZIANABOS asked Plaintiff why he had arrived late that day.

      Plaintiff responded that he needed to drop his special-needs son off at school. Plaintiff

      shared with TZIANABOS that because of his son’s disability, and the fact that his wife was

      experiencing difficulties due to a recent miscarriage, Plaintiff had to take special care to

      prepare his son for the day and transport him.

34.   Notably, Plaintiff had already texted Defendant TZIANABOS that very morning to inform

      him he would be a little late.

35.   The following day, on or about May 2, 2018, Defendants, by and through Defendant

      TZIANABOS, terminated Plaintiff with no reason or justification given.

36.   After being terminated, Plaintiff asked Defendants’ Human Resources Director NANCY

      BARBOSA why he was terminated. BARBOSA responded that Plaintiff’s “termination

      was not performance related.”

37.   The very next day after terminating Plaintiff, and two days after learning about Plaintiff’s

      special-needs son and wife’s miscarriage, Defendants dropped Plaintiff’s family’s

      insurance coverage for the remained of the month.

38.   The above are just some of the examples of the unlawful discrimination and hostile work

      environment which Defendants subjected Plaintiff.
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 6 of 12



39.   Plaintiff suffered and will continue to suffer anxiety, depression, and significant emotional

      distress, as a direct result of Defendant’s hateful and discriminatory practices.

40.   Defendant TZIANABOS’ actions and conduct were intentional and intended to harm

      Plaintiff.

41.   As a result of Defendant TZIANABOS’ actions, Plaintiff felt extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

42.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

      compensation which such employment entails and Plaintiff has also suffered future

      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses. Plaintiff has further experienced severe emotional distress.

43.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdiction of all lower Courts.

44.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, the Plaintiff demands Punitive Damages as against all the

      Defendants, jointly and severally.




                           AS A FIRST CAUSE OF ACTION
                   FOR DISCRIMINATION UNDER 42 U.S. CODE § 1981


45.   Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

      of this Complaint.

46.   42 U.S. Code § 1981 provides:
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 7 of 12



       (a)     All persons within the jurisdiction of the United States shall have the same right

       in every State and Territory to make and enforce contracts, to sue, be parties, give

       evidence, and to the full and equal benefit of all laws and proceedings for the security of

       persons and property as is enjoyed by white citizens, and shall be subject to like

       punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

       (b)     For purposes of this section, the term “make and enforce contracts” includes the

       making, performance, modification, and termination of contracts, and the enjoyment of

       all benefits, privileges, terms, and conditions of the contractual relationship.

47.   As a result of Defendants’ discrimination in violation of Section 1981, Plaintiff has been

      denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

      contractual relationship which provided substantial compensation and benefits, thereby

      entitling him to injunctive and equitable monetary relief; and having suffered such anguish,

      humiliation, distress, inconvenience and loss of enjoyment of life because of Defendants’

      actions, thereby entitling Plaintiff to compensatory damages.

48.   Defendants violated the above and Plaintiff suffered numerous damages as a result.

49.   Plaintiff makes a claim against Defendants under all of the applicable paragraphs of 42

      U.S. Code § 1981.


                                 AS A SECOND CAUSE OF ACTION
                               DISCRIMINATION UNDER TITLE VII
                                 (Not Against Individual Defendant)


50.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

51.   Title VII states in relevant part as follows:
             Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 8 of 12



        “(a) Employer practices:

         (1) It shall be an unlawful employment practice for an employer: to fail or refuse to hire
             or to discharge any individual, or otherwise to discriminate against any individual
             with respect to his compensation, terms, conditions, or privileges of employment,
             because of such individual’s race, color, religion, sex, or national origin.”

52.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon

      the unlawful employment practices of the above named Defendants. Plaintiff complains of

      Defendants’ violation of Title VII's prohibition against discrimination in employment

      based, in whole or in part, upon an employee's religion and race.

53.   Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et

      seq., by discharging, creating and maintaining discriminatory working conditions, and

      otherwise discriminating against Plaintiff because of Plaintiff’s religion and race, together

      with causing a hostile work environment based on the same.


                                   AS A THIRD CAUSE OF
                                 ACTION UNDER STATE LAW
                                     DISCRIMINATION


54.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if set forth herein more fully at length.

55.   New York State Executive Law § 296 provides that: “1. It shall be an unlawful

      discriminatory practice: "(a) For an employer or licensing agency, because of the age, race,

      creed, color, national origin, sex, or disability, or marital status of any individual, to refuse

      to hire or employ or to bar or to discharge from employment such individual or to

      discriminate against such individual in compensation or in terms, conditions or privileges

      of employment."
              Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 9 of 12



56.   Defendants violated the section cited herein by discharging, creating and maintaining

      discriminatory working conditions, and otherwise discriminating against the Plaintiff

      because of Plaintiff’s race and creed, and creating a hostile work environment based on the

      same.

57.   Defendants violated the section cited herein as set forth.


                                  AS A FOURTH CAUSE OF
                                 ACTION UNDER STATE LAW
                                    AIDING & ABETTING


58.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

59.   New York State Executive Law §296(6) provides that it shall be an unlawful

      discriminatory practice: "For any person to aid, abet, incite compel or coerce the doing of

      any acts forbidden under this article, or attempt to do so."

60.   Defendants participated in, aided, abetted, and encouraged Defendants’ employee to

      unlawfully harass and retaliate against Plaintiff.

61.   Defendants violated the section cited herein as set forth.


                           AS A FIFTH CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE


62.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if set forth herein more fully at length.

63.   The Administrative Code of the City of New York § 8-107 [1] provides that "It shall be an

      unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,

      because of the actual or perceived age, race, creed, color, national origin, gender, disability,
            Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 10 of 12



      marital status, sexual orientation or alienage or citizenship status of any person, to refuse to

      hire or employ or to bar or to discharge from employment such person or to discriminate

      against such person in compensation or in terms, conditions or privileges of employment."

64.   Defendants engaged in an unlawful discriminatory practice and violated the section cited

      herein by discharging, creating and maintaining discriminatory working conditions, and

      otherwise discriminating against Plaintiff because of his race and creed, together with

      harassment and causing a hostile work environment based on same.

65.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      the New York City Administrative Code Title 8.

66.   Defendants violated the above and Plaintiff suffered numerous damages as a result.


                           AS A SIXTH CAUSE OF ACTION
                          FOR AIDING & ABETTING UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE


67.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if set forth herein more fully at length.

68.   The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

      unlawful discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the

      doing of any of the acts forbidden under this chapter, or attempt to do so."

69.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and

      coercing the above discriminatory, unlawful and retaliatory conduct.

70.   Defendants violated the above and Plaintiff suffered numerous damages as a result.
            Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 11 of 12



                        AS A SEVENTH CAUSE OF ACTION
              FOR INTERFERENCE WITH A PROTECTED RIGHT UNDER
                   THE NEW YORK CITY ADMINISTRATIVE CODE


71.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if set forth herein more fully at length.

72.   New York City Administrative Code Title 8-107(19) provides that: “It shall be an unlawful

      discriminatory practice for any person to coerce, intimidate, threaten or interfere with, or

      attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

      enjoyment of, or on account of his or her having aided or encouraged any other person in the

      exercise or enjoyment of, any right granted or protected pursuant to this section.”

73.   Defendants violated the above and Plaintiff suffered numerous damages as a result.




                          AS AN EIGHTH CAUSE OF ACTION
                         FOR SUPERVISOR LIABILITY UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE


74.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if set forth herein more fully at length.

75.   New York City Administrative Code Title 8-107(13)(b) provides that: “An employer shall be

      liable for an unlawful discriminatory practice based upon the conduct of an employee or agent

      which is in violation of subdivision one or two of this section only where; (i) the employee or

      agent exercised managerial or supervisory responsibility; (ii) the employer knew of the

      employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

      immediate and appropriate corrective action; an employer shall be deemed to have knowledge

      of an employee's or agent's discriminatory conduct where that conduct was known by another
            Case 1:19-cv-03644 Document 1 Filed 04/24/19 Page 12 of 12



      employee or agent who exercised managerial or supervisory responsibility; or (iii) the

      employer should have known of the employee's or agent's discriminatory conduct and failed to

      exercise reasonable diligence to prevent such discriminatory conduct.”

76.   Defendants violated the above and Plaintiff suffered numerous damages as a result.



                                       JURY DEMAND
77.   Plaintiff demands a trial by jury as to all issues so triable.




        WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants jointly

and severally for all available damages including but not limited to emotional distress, lost wages,

back pay, front pay, other pecuniary loss, punitive damages, statutory damages, attorney’s fees,

costs, medical expenses, interest and all other damages as are just and proper to remedy

Defendants’ unlawful employment practices.




Date: New York, New York
      April 24, 2019
                                                        Respectfully Submitted,

                                                        DEREK SMITH LAW GROUP, PLLC



                                                By:     /s/ Alexander G. Cabeceiras
                                                        Alexander G. Cabeceiras, Esq.
                                                        One Penn Plaza, Suite 4905
                                                        New York, NY 10119
